Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1, 5-10, 20-21, 25-30 and 40-49 are currently pending and have been examined.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (Claims 1, 10) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Further, in regards to claims 1, 8 and 10, the claim limitations “means for proposal generating …”,  “means for handling an approval event …”, “means for facilitating extensibility …”, and “means for processing a deployment approval workflow” 
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-10, 20-21, 25-30 and 40-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 8-9, recites the limitations “means for handling an approval event having an approval provisioning topic” However, it is not clearly defined as to what constitutes “an approval provisioning topic”. For purposes of examination it is The Deployment Event Broker 430b [equiv. to the means for handling an approval event] includes Pre-Approval Provisioning Topic 433a and/or Post-Approval Provisioning Topic 433b, e.g., selected Approval Provisioning Topic 433, to publish the First Deployment Approval Event Notification 502 to the Extensible Approval Service 420c, in response to the Deployment Event Broker 430b consuming the First Deployment Approval Event Notification 50”1; Fig 5 and par 009, all disclose that the broker routes/publishes the notification to an extensible approval service. For purposes 

As per claim 21, lines 19-21, recites “publishing, by executing an instruction with the at least one processor, a first deployment approval event notification using an approval provisioning topic in response to consuming the initial application component approval proposal” However, it is uncertain and not clearly understood as to whom the event notification is being published. Further, it is unclear as to what constitute the terms “publishing” and “consuming”. For purpose of examination, the term “publishing” is interpreted as sending/routing the first deployment approval event notification to another entity, and the term “consuming” is interpreted as performing the receiving of notification and submitting the notification to a selected approval topic.  Lines 25-26, recites “replying, in response to the initial application component approval proposal being processed, by executing an instruction with the at least one processor, a second deployment approval event notification including the application component approval proposal using the approval provisioning topic”. However, there’s no description of a step of processing the “initial application component approval proposal” being processed. Therefore, it is uncertain and not clearly understood as to when the “initial application component approval proposal” is processed.
As per claim 42, it is rejected for having similar issues as claim 21.

As per claims 5-10, 20, 25-30, 40-41, 43-49 are rejected as being dependent on rejected claim 1, 21 and 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 20-21, 25-30 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Winterfeldt et al (U.S. Pub. No. 20130232480 A1) in view of Hiltunen et al. (US 20120102170 A1), further in view of Gelfand et al. (U.S. Pub. No. 20120303630 A1).
Winterfeldt and Hiltunen were cited in a previous Office Action.

As per claim 1,Winterfeldt teaches the invention substantially as claimed including an apparatus comprising:
means for storing data including an application component that provides a logical template of an application, the application component including a plurality of initial application component properties associated with the application (Fig. 1, Catalog 130; par. 0022; par. 0029 cloud provider 110 provides application director 106 with a listing of available virtual machine templates and deployment environments 112. Virtual machine templates are metadata that describes the configuration of a virtual machine, including CPU, memory, network, storage, guest operating system, and other supporting libraries pre-installed and used to repeatedly create a VM having the 
means for proposal generating to generate an initial application component approval proposal, the initial application component approval proposal proposing approval of one of the initial application component properties (par. 0023, Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks); and
means for handling an approval event having an approval provisioning topic (par. 0075, Cloud director 722 receives provisioning requests submitted to cloud provider 110), the means for handling an approval event to: store …. the initial application component approval proposal (par. 0073 platform 708 comprises hardware resources 710, such as … one or more storage array networks … 714, to store data);
publish a first deployment approval event notification using the approval provisioning topic in response to consuming the initial application component approval proposal from the means for proposal generating (par. 0071 Having generated a deployment plan 128, deployment director 124 of application director 106 communicates with cloud provider 110; par. 0075, … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagate [publish] such requests to orchestration component 718).

Winterfeldt does not expressly disclose: means for handling an approval event to … reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the application component approval proposal to the means for proposal generating using the approval provisioning topic.
However, Hiltunen teaches means for handling an approval event to … reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the application component approval proposal to the means for proposal generating using the approval provisioning topic (Figure 1, and par. 0039 The QoS negotiation interface 210 may be implemented … according to one embodiment, where the service consumer 112 presents the required QoS values and the application service 102 either agrees to provide them or indicates it is not able to comply. In a further embodiment, a more complex QoS negotiation interface may allow the application service to present a counter proposal, wherein application service 102 is configured to receive/replay notification to the service consumer through a QoS negotiation interface. Additionally, teaches par. 0039, service consumer 112 presents the required QoS values and the application service 102 either agrees to provide them or indicates it is not able to comply, which is equivalent to means to generate an initial application component approval proposal, the initial application component approval proposal proposing approval of one of the initial application component properties).
It would have been obvious to one of ordinary skill in the art to modify the 
Winterfeldt and Hiltunen does not expressly disclose: store, using the data structure having the variable-length element, the initial application component approval proposal; store, using the data structure having the variable-length element, a processed application component approval proposal.
However, Gelfand teaches: store, using the data structure having the variable-length element, the initial application component approval proposal; store, using the data structure having the variable-length element, a processed application component approval proposal (par. 0019] … data structures … as well as software, hardware, firmware devices that use easily organizable and retrievable data structures that can be stored and retrieved using a universal variable-length data structure as contrasted to block storage used by conventional computer storage devices).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Winterfeldt and Hiltunen to include the technique storing data using universal variable-length data structure as disclosed by Gelfand because it would have provided for efficiently storing initial approval proposal/requests and processed approval 

As per claim 5, Winterfeldt teaches wherein the initial application component approval proposal includes at least one of: an initial virtual machine naming approval proposal, an initial virtual machine addressing approval proposal, and an initial virtual machine resource allocation approval proposal (par. 0023 … application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks).

As per claim 6, Hiltunen teaches wherein the means for proposal generating is to generate the first deployment approval event notification in response to a deployment approval event record that records deployment approval event information about a deployment approval event occurrence, the first deployment approval event notification including a first approval payload, the first approval payload including the initial application component approval proposal (par. 0019, service consumer presents the required QoS values [equiv. to initial application component approval proposal]  to an application service).

As per claim 7, Hiltunen teaches including the means for handling an approval event to consume the first deployment approval event notification from the means for 

As per claims 8-10, Hiltunen teaches wherein the means for handling an approval event includes the approval provisioning topic to publish the first deployment approval event notification to means for facilitating extensibility in response to the means for handling an approval event consuming the first deployment approval event notification; wherein the means for facilitating extensibility includes at least one plugin so as to facilitate extensibility of the means for facilitating extensibility; where the means for processing a deployment approval workflow to process a deployment approval workflow; and means for facilitating extensibility having a plugin to facilitate communication between the means for facilitating extensibility and the means processing a deployment approval workflow (par. 0016, 0030, a QoS negotiation interface that can be used to negotiate QoS requirements; par. 0039, a complex QoS negotiation interface may allow the application service to present a counter proposal that the service consumer accepts or reject; par. 0044, computer system includes processing units to execute software processes).

As per claim 20, Hiltunen teaches wherein the means for proposal generating is to determine approval of one of the initial application component properties based upon the processed application component approval proposal (par. 0039, when service consumer presents the required QoS values, application service either agrees to provide them or indicates it is not able to comply. In a further embodiment, a more 

As per claim 21, Winterfeldt teaches the invention substantially as claimed including a method of managing application properties of an application for deployment in an application deployment environment of a cloud computing provider (par. 0075 Cloud computing environment includes a cloud director that manages allocation of virtual computing resources to application director  for deploying applications), the method comprising:
… an application component that provides a logical template of the application, the application component including a plurality of initial application component properties associated with the application (par. 0009, system for deploying an application having multiple application components includes a system memory and a processor programmed to carry out the steps of, in an embodiment, generating a topology of virtual computing resources and application components executing thereon for supporting execution of the application; par. 0022; 0029; 0032);
selecting, by executing an instruction with the at least one processor, a selected initial application component property …; generating, by executing an instruction with the at least one processor, an initial application component approval proposal proposing approval of the selected initial application component property (par. 0023, Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks);

publishing, by executing an instruction with the at least one processor, a first deployment approval event notification using an approval provisioning topic in response to consuming the initial application component approval proposal; 
 (par. 0071 Having generated a deployment plan 128, deployment director 124 of application director 106 communicates with cloud provider 110; par. 0075, … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718).

Winterfeldt does not expressly teach: applying, by executing an instruction with at least one processor, a deployment approval policy to an application component that provides a logical template of the application; selecting, by executing an instruction with the at least one processor, a selected initial application component property based on the deployment approval policy; replying, in response to the initial application component approval proposal being processed, by executing an instruction with the at least one processor, a second deployment approval event notification including the application component approval proposal using the approval provisioning topic. 
However, Hiltunen teaches: applying, by executing an instruction with at least one processor, a deployment approval policy to an application component that provides a logical template of the application; selecting, by executing an instruction with the at 
It would have been obvious to one of ordinary skill in the art to modify the teaching of Winterfeldt to include the technique for presenting required QOS values to an application service which can either agree or counter propose as set forth by Hiltunen, by implementing in the manner of presenting an application requirement proposal to an application service, which in response either accepts [approves] or deny or counter proposes. This would have allowed a user to take advantage of any application deployment customization features provided and to effectively negotiate deployment requirements with the service provider.
Winterfeldt and Hiltunen does not expressly teach: storing, by executing an using a data structure having the variable-length element, the initial application component approval proposal, storing, by executing an instruction with the at least one processor, using the data structure having the variable-length element, a processed application component approval proposal. 
However, Gelfand teaches: storing, by executing an instruction with the at least one processor, using a data structure having the variable-length element, the initial application component approval proposal, storing, by executing an instruction with the at least one processor, using the data structure having the variable-length element, a processed application component approval proposal (par. 0019] … data structures and associated query language, as well as software, hardware, and/or firmware devices that use easily organizable and retrievable data structures that can be stored and retrieved using a universal variable-length data structure as contrasted to block storage used by conventional computer storage devices).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Winterfeldt and Hiltunen to include the technique storing data using universal variable-length data structure as disclosed by Gelfand because it would have provided for efficiently storing initial approval proposal/requests and processed approval proposals using said a universal variable-length data structure. Further, this would have allowed the data of the approval proposal to be easily compressed and decompressed with zero error. 

As per claim 25, it is a method having similar limitations as claim 5. Thus, claim 25 is rejected for the same rationale as applied to claim 5. 

As per claims 26-27, it is a method having similar limitations as claim 6. Thus, claim 26-27 is rejected for the same rationale as applied to claim 6.

As per claim 28, it is a method having similar limitations as claim 7. Thus, claim 28 is rejected for the same rationale as applied to claim 7.

As per claim 29, it is a method having similar limitations as claim 8. Thus, claim 29 is rejected for the same rationale as applied to claim 8.

As per claim 30, it is a method having similar limitations as claim 9. Thus, claim 30 is rejected for the same rationale as applied to claim 9.
As per claim 40, Hiltunen teaches further including replying back from the deployment event broker to a deployment approval manager with the second deployment approval event notification including a second approval payload, the second approval payload including the processed application component approval proposal (par. 0016, 0030, a QoS negotiation interface that can be used to negotiate QoS requirements; par. 0039, a complex QoS negotiation interface may allow the application service to present a counter proposal that the service consumer accepts or reject).

As per claim 41, it is a method having similar limitations as claim 20. Thus, claim 41 is rejected for the same rationale as applied to claim 20.

As per claim 42, it is a tangible computer readable storage medium having similar limitations as claims 21. Thus, claim 42 is rejected for the same rationale as applied to claims 21. 

As per claim 43, Hiltunen teaches the selected initial application component property is a plurality of selected initial application properties; and the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to generate the initial application component approval proposal from the plurality of selected initial application component properties (par. 0038-0039, QoS negotiation interface 210 may provide interfaces allowing a service consumer 112 to take advantage of any service customization features; service consumer may present the required QoS values, the application service  either agrees to provide them or indicates it is not able to comply).

As per claim 44, Hiltunen teaches the selected initial application component property is a first selected grouping of initial application component properties; and
the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to [[the]] generate the initial application component approval proposal from the first selected grouping of initial application component properties (par. 0039, service consumer may present the required QoS values which may include a first selected grouping of initial application properties] to application service).

As per claim 45, it is a storage medium having similar limitations as claim 6. Thus, claim 45 is rejected for the same rationale as applied to claim 6. 

As per claim 46, it is a storage medium having similar limitations as claim 8. Thus, claim 46 is rejected for the same rationale as applied to claim 8.

A per claims 47-48 Hiltunen teaches wherein the instructions are to cause the logic circuit to process the initial application component approval proposal into the processed application component approval proposal, wherein the instructions are to cause the logic circuit to reply back from a deployment event broker to a deployment approval manager with the second deployment approval event notification including a second approval payload, the second approval payload including the processed application component approval proposal (par. 0039, complex QoS negotiation interface may process requests and allow to present a counter proposal).

As per claim 49, it is a storage medium having similar limitations as claim 20. Thus, claim 49 is rejected for the same rationale as applied to claim 20.

Response to Arguments
Applicant's arguments with respect to 103 rejection of claims 1, 21 and 42 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's arguments filed 06/05/2020 in regards to 112 (b) rejection of claims  have been fully considered but they are not persuasive. 

(1) The applicant argues in page 10-11 for claim 1 that “Such rejections are improper. Paragraph [0107] of the instant application clearly states that the “Deployment Approval Manager Service 420b” (e.g., the means for proposal generating), the “Deployment Approval Event Broker 430b” (e.g., the means for handling an approval event), the “Extensible Approval Service 420c” (e.g., the means for facilitating extensibility), and the “Deployment Approval Workflow Processor 420e” (e.g., the means for processing a deployment approval workflow) “could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)).” At least this paragraph alone illustrates a clear link between the structure and the component (e.g., an algorithm performed by a logic circuit such as a processor). Further, to link the algorithm implemented by such components, FIGS. 6A-6C depict flowcharts “representative of example machine readable instructions” (Instant Application, paragraph [0115], not merely functions to be performed as alleged in the Office action. With this, it is unmistakably clear that the provided hardware devices are configured to execute such machine readable instructions. It is respectfully submitted that the foregoing specification support resolve any indefiniteness that may have existed.
As per point 1, the examiner respectfully submits that while par. 0107, states could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)).”, however, it has not been implemented yet, and therefore the claimed limitations lack adequate structure. Further, in regards to depict flowcharts in FIGS. 6A-6C, they are not algorithms because they merely describes the functions to be performed (outcome) rather than the steps or means to achieve the functions. Therefore, applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20190342143 A1 teaches autonomous management of resources by an administrative node network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195